Citation Nr: 0014258	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disease, to 
include as secondary to exposure to asbestos.

2.  Whether new and material evidence has been submitted to 
reopen a claim for  service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1963 and from January 1964 to September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal. 

Additional medical consultation and treatment records were 
received in May 2000 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (1999).  Consequently, a decision 
by the Board is not precluded.  

In reviewing a supplemental statement of the case issued to 
the veteran in March 1999, it is apparent that the RO 
reopened the veteran's claim for service connection for PTSD 
and denied the claim on the merits.  Nevertheless, the issue 
is more appropriately framed as set forth in the ISSUE 
portion of this decision.  This is because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the way the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  Id.




FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's lung pathology and any injury or disease suffered 
during his military service.

2.  An unappealed RO decision in July 1996 denied service 
connection for PTSD.

3.  Evidence submitted since the RO's July 1996 decision 
includes competent medical evidence of a current diagnosis of 
PTSD and a statement of a military officer confirming one of 
the veteran's claimed stressors; such evidence bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered to decide fairly the merits of the claim.

4.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a lung 
disease, to include as secondary to exposure to asbestos is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The July 1996 RO decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991). 

3.  Certain evidence received since the July 1996 RO decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD has been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999). 

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.303; 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung Disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate the claim.  See Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
If the initial burden of presenting evidence of a well-
grounded claim is not met, the VA does not have a duty to 
assist the veteran further in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The veteran claims that his occupational specialty in service 
required working with pipes and involved frequent exposure to 
asbestos and/or welding and that such exposure has caused his 
present lung condition.  However, service medical records are 
silent as to complaints, treatment or diagnoses relating to 
any lung disease.  The veteran's lungs and chest were 
clinically evaluated as normal on his separation examination 
in September 1969.  Clinical records do not demonstrate the 
onset of any lung pathology until many years after service.

A radiology report from October 1997 reported the veteran 
with calcified nodes in the right hilium, indicating remote 
granulomatous disease.  The examiner noted that soft tissue 
nodules were unchanged since prior study; their stability 
favored a benign etiology.  Clinical records from May 2000 
provide the impression that the veteran had reactive airway 
disease.  The examiner also explicitly commented that his 
condition was "not asbestosis."  The examiner stated that 
he was "unable to say when the asthma started or discount 
its association with welding."  Thus, the latter examination 
specifically ruled out a current diagnosis of asbestosis.  As 
to a possible link between asthma and service, read as a 
whole, the examiner's comment that he was unable to discount 
an association between asthma and inservice welding  does not 
appear to suggest that the requisite nexus is more than a 
mere possibility.  It appears, therefore, that the comment is 
not intended to be more than a speculation.  To the extent 
that the statement is speculative it is lacking in 
evidentiary value since the Court has held that service 
connection may not be predicated on a resort to speculation.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(statement from physician about the possibility of a link 
between chest trauma and restrictive lung disease was too 
general and inconclusive); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the claim that does 
little more than suggest a possibility that the illness might 
have been caused by radiation exposure is insufficient to 
establish service connection). 

The veteran has also provided extensive general treatise 
evidence, which the veteran asserts establishes an 
association between his lung conditions and service.  The 
Board has carefully examined the material submitted.  With 
regard to whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that such evidence, 
standing alone, is sufficient to well ground a claim if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, 11 Vet. App. 509, 513 (1999); Sacks v. West, 11 Vet. 
App. 314, 317 (1999).  That is, it is necessary to provide 
medical evidence that is specific with regard to the causal 
link between a veteran's past and present disabilities.  Id.  
In the present case the veteran's own statements, taken 
together with published medical authorities, are too general 
and inconclusive, and do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disabilities and service.  See Wallin, Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board further notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The Board finds that the veteran has failed to provide 
medical evidence of a nexus between the claimed disorder and 
any incident in service.  As no competent medical evidence 
has been introduced into the record showing a link between 
the current claim for a lung disease, to include as secondary 
to exposure to asbestos and the veteran's service, the 
veteran's claim must be denied as not well-grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

PTSD

A review of the claims file reveals that a July 1996 RO 
decision denied the veteran's claim for entitlement to 
service connection for PTSD.  The RO indicated that there was 
no definite diagnosis of PTSD or verification of a stressor 
upon which a diagnosis of PTSD was based.  The veteran was 
informed of that determination and advised as to appellate 
rights and procedures.  However, he did not initiate an 
appeal with a timely notice of disagreement.  Accordingly, 
the July 1996 determination became final.  38 U.S.C.A. § 
7105(c).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well- 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran contends that his PTSD is related to inservice 
stressors.  The evidence on file at the time of the July 1996 
RO decision included service medical records, which showed no 
PTSD; post-service medical records, which were conflicting as 
to whether the veteran had PTSD; and statements from the 
veteran pertaining to several claimed inservice stressors.   

The evidence received since July 1996 includes a recent 
report of a VA psychiatric examination, which resulted in a 
diagnosis of PTSD; and a statement from a former commanding 
officer of the U.S.S. Safeguard, dated in January 1999, which 
essentially confirmed part of the veteran's stressor 
regarding a Russian intelligence ship that tried to create a 
collision with the Safeguard.  The Board finds that this 
additional evidence  bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156; Hodge, supra; Winters, supra; 
Elkins, supra.  As new and material evidence has been 
presented, the claim is reopened.
The Board must now consider whether the veteran's claim is 
well-grounded.  Winters, supra.  A well grounded claim for 
PTSD consists of 1) medical evidence of a current disability; 
2) medical or lay evidence of an inservice stressor; and 3) 
medical evidence of a nexus between the disability and 
service.  Cohen v. Brown, 10 Vet. App. 128 (1997).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a current, 
clear (unequivocal) medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
Board finds that there is competent medical evidence of 
current diagnosis of PTSD and verification of at least part 
of one of the veteran's stressors which formed, in part, the 
basis for the diagnosis of PTSD.  In accordance with the 
pertinent qualifying factors, the Board finds the claim for 
service connection for PTSD is well grounded.

As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).


ORDER

Entitlement to service connection for a lung disease, to 
include as secondary to exposure to asbestos is denied. 

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened 
and is well grounded; to this extent only, the appeal is 
granted.




REMAND

As noted above, a former commanding officer of a ship that 
the veteran served on confirmed part of the veteran's 
stressor pertaining to an incident between his ship and a 
Russian intelligence gathering ship.  It is the Board's 
judgment that the former commanding officer should be 
contacted to obtain additional information for the purpose of 
attempting to fully verify the veteran's claimed stressors, 
including whether the veteran was directly involved with the 
incident, whether the Safeguard was shelled by enemy fire, 
and whether the ship retrieved dead bodies from the water.

The Board also observes that clinical records from the 
Louisville VA Medical Center dated in March, May and July 
1996 reflect that the veteran was regularly receiving mental 
health treatment at the Vet Center.  However, such records 
have not been associated with the claims file.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

While there is medical evidence to show a current diagnosis 
of PTSD, such was primarily based upon either non-service 
events of unverified stressors, although at least part of one 
of the veteran's inservice stressors has been verified.  The 
Board finds that another VA psychiatric examination is 
warranted to determine if the veteran's PTSD is due to a 
verified stressor or stressors. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:
1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a mental 
health condition since 1995.  The RO 
should obtain all pertinent treatment 
records (not already in the claims 
folder), to include any records that may 
be available from the Vet Center, and 
associate them with his claims folder.

2.  A follow-up inquiry should be 
directed to the former commanding officer 
of the U.S.S. Safeguard requesting that 
he furnish a comprehensive statement 
containing a detailed description of 
events regarding the incident between the 
U.S.S. Safeguard and the Russian 
Intelligence Ship in the Tonkin Gulf, 
including date(s); how close was the 
encounter between the ships; whether, the 
veteran, as a member of the Engineering 
Division, was a bow lookout at the time 
of the incident or the extent to which he 
may have been otherwise involved in the 
incident, along with any other 
identifying information.  

The former commanding officer of the 
Safeguard should also be requested to 
verify whether his vessel was shelled by 
enemy fire or participated in the 
retrieval of dead bodies from the water; 
to the extent he is able to verify such 
events, he should be requested to furnish 
detailed descriptions of events regarding 
the incident(s), such as dates, the 
involvement, if any, by the veteran etc.

3.  The RO should then compile a list of 
verified stressors, to include the 
incident between the Safeguard and the 
Russian intelligence gathering ship; the 
participation of the U.S.S. Forrestal in 
the naval blockade of Cuba in 1962, and 
any other stressor that is verified by 
the above development.

4.  Thereafter, the RO should arrange for 
the veteran to be examined for PTSD by a 
VA psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, to include the incident 
between the Safeguard and the Russian 
intelligence gathering ship, and, if 
claimed by the veteran, the participation 
of the U.S.S. Forrestal in the naval 
blockade of Cuba in 1962.  The examiner 
should then be asked to determine (1) 
whether the diagnostic criteria for PTSD 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the verified inservice 
stressors.  

A detailed rationale for all opinions 
expressed should be provided.  The claims 
folder, or copies of all pertinent 
records, must be made available to the 
examiner for review. 

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



